Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:  Please cancel withdrawn claims 18-21.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach an excitation unit configured to excite a plurality of excitation phases of a motor; 
a measurement unit configured to measure a physical amount that changes according to an inductance of at least one of a plurality of coils that make up the plurality of excitation phases, when each of the plurality of excitation phases is excited; and 
a control unit configured to control the excitation unit,
wherein the control unit is configured to excite, in a period to determine a stop position of a rotor of the motor, the plurality of excitation phases sequentially, and to determine the stop position of the rotor of the motor by comparing a measurement value measured by the measurement unit in excitation of each of the plurality of excitation phases with a first threshold sequentially, and 
when the stop position of the rotor of the motor is determined, the control unit is further configured not to excite a remaining exciting phase of the plurality of exciting phases.


a measurement unit configured to measure a physical amount that changes according to an inductance of at least one of a plurality of coils that make up the plurality of excitation phases, when each of the plurality of excitation phases is excited; and 
a control unit configured to control the excitation unit so as to stop a rotor of the motor at a first rotational position, wherein the first rotational position is a rotational position at which the rotor stops when a first excitation phase from among the plurality of excitation phases is excited, and 
the control unit determines whether or not the rotor is stopped at the first rotational position by comparing a first measurement value measured by the measurement unit when the first excitation phase is excited with a first threshold.
With respect to claim 11, the Prior Art does not teach an excitation unit configured to excite a plurality of excitation phases of a motor; 
a measurement unit configured to measure a physical amount that changes according to an inductance of at least one of a plurality of coils that make up the plurality of excitation phases, when each of the plurality of excitation phases is excited; and 
a control unit configured to control the excitation unit so as to stop a rotor of the motor at a first rotational position, 
wherein the first rotational position is a rotational position at which the rotor stops when a first excitation phase from among the plurality of excitation phases is excited, and 
the control unit determines whether or not the rotor is stopped at the first rotational position, based on a first measurement value measured by the measurement unit when the first excitation phase is excited, a second measurement value measured by the measurement unit when a second excitation 
With respect to claim 13, the Prior Art does not teach an excitation unit configured to excite a plurality of excitation phases of a motor; 
a measurement unit configured to measure a physical amount that changes according to an inductance of at least one of a plurality of coils that make up the plurality of excitation phases, when each of the plurality of excitation phases is excited; and 
a control unit configured to control the excitation unit so as to stop a rotor of the motor at a first rotational position, 
wherein the first rotational position is a rotational position at which the rotor stops when a first excitation phase from among the plurality of excitation phases is excited, and 
the control unit determines whether or not the rotor is stopped at the first rotational position, based on a first measurement value measured by the measurement unit when the first excitation phase is excited, a second measurement value and a third measurement value measured by the measurement unit when a second excitation phase and a third excitation phase adjacent to the first excitation phase with respect to an electrical angle from among the plurality of excitation phases are excited, and a third threshold.
Claims 1-17 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846